ACCEPTED
                                                                                                      03-14-00197-CV
                                                                                                              4459593
                                                                                             THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS


Silverstein             &                                        12   GOUGH STREET, 2"d FLOOR
                                                                       SAN FRANCISCO, CA 94103
                                                                                                  3/11/2015 2:55:04 PM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
  Pomerantz                   LLP                                          PIIONE (415) 593-3500
     ATTORNEYS     AT   LAW                                            FACSIMII.E (415) 593-3501


                                                                               RECEIVED IN
CAI.HORNTA   I   COLORADO                                               3rd
                                                                         \V \VCOURT
                                                                               W . S PTA X OF
                                                                                           L i\ \'\:'APPEALS
                                                                                                     . C () M

                                                                              AUSTIN, TEXAS
                                                                        3/11/2015 2:55:04 PM
                                                                           JEFFREY D. KYLE
March 11, 2015                                                                        Clerk

                                                                     Writer's Direct Contact
                                                                 Telephone: (415) 593-3502
                                                                 asilverstein@sptaxlaw.com


By Efiling

Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

       Re: Court of Appeals Number: 03-14-00197-CV
           Trial Court Case Number: D-I-GN-12-003038

             Graphic Packaging Corporation v. Glenn Hegar, Comptroller of Public
             Accounts of The State of Texas; and Ken Paxton, Attorney General of The
             State of Texas

Honorable Presiding Justice and Associate Justices:

      Due to scheduling conflicts, Counsel respectfully requests this Court to schedule
oral argument in this matter for a date convenient to the Court.

       Counsel for Appellant is unavailable the following dates and has nonrefundable
airline tickets for travel out of the country:

     April 13 through 17
     June 15 through July 6
     August 3 through 10
Silverstein            &
  Pomerantz                  LLP

      ATTORNEYS   AT   LAW




Third District of Texas
Page 2
March 11, 2015


      The court's accommodation of counsel's needs is very much appreciated. Thank
you for your favorable and expeditious consideration.

                                          Sincerely,




cc:     Rance Craft
        Assistant Solicitor General
        OFFICE OF THE ATTORNEY GENERAL
        P.O. Box 12548 (MC 059)
        Austin, Texas 78711-2548
        rance.craft@texasattorneygeneral.gov

       Cynthia A. Morales
       Assistant Attorney General
       OFFICE OF THE ATTORNEY GENERAL,
       FINANCIAL AND TAX LITIGATION DIVISION,
       P.O. Box 12548
       Austin, Texas 78711
       cynthia.morales@texasattorneygeneral.gov

       Amanda Taylor
       James F. Martens
       Martens, Todd, Leonard, Taylor & Ahlrich
       301 Congress Ave., Suite 1950
       Austin, Texas 78701
       Ataylor@Textaxlaw.Com
       J martens@Textaxlaw.Com